Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6-7 are objected to because of the following informalities:  claim 6-7 are objected for having dependency on claim 2 and 1 respectively which appears to be erroneous.  Appropriate correction is required. For purpose of examination claims 6-7 have been interpreted as being dependent on claim 5. 
Claims 12-13 are objected to because of the following informalities: claim 12-13 appear to be repeated claims .  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valentini, US9302365.
Regarding claim 1,   Valentini discloses a fan assembly coupled with a backing plate (the fan assembly attached to the plate 1 , Figs 2 and 6); the backing plate including one or more vents to enable air to exit the cooling device (bores 3, Fig 2); the fan assembly including an opening to enable air to enter the cooling device (opening defined by edge 73 of element 7, Fig 3); a chamber formed between the fan assembly and the backing plate (Fig 2);

    PNG
    media_image1.png
    400
    973
    media_image1.png
    Greyscale

However, Valentini does not dislcose during rotation, air is drawn through the fan opening into the chamber and out the one or more vents in the backing plate to cool a work surface or working pad attached to the backing plate. Eventhough, Valentini discloses dust removal, it would have been obvious to one of ordinary skill in the art to have reversed air movement in order to dust off the pad assembly from inside away from a workpiece. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilized the device disclosed by Valentini to have reversed the air rotation such that air is drawn through the fan opening into the chamber and out the one or more vents in the backing plate. 
Regarding claim 2, Valentini discloses each and every limitation set forth in claim 1. Furthermore, Valentini discloses a backing plate hub (hub portion 2, Fig 2) projects through an aperture in the fan assembly.(aperture defined by portion 71 facing the polishing pad, Figs 2 and 3)
Regarding claim 3,   Valentini  discloses each and every limitation set forth in claim 1. Furthermore, Valentini discloses a foam pad attached to the backing plate. ( portion 11 made of foam, 2:19-21)
Regarding claim 4, Valentini discloses each and every limitation set forth in claim 1. Furthermore, Valentini discloses the fan assembly is of a one piece construction. (Fig 3)
Regarding claim 8, Valentini  discloses each and every limitation set forth in claim 1. Furthermore, Valentini discloses in a second embodiment the fan assembly further comprising a housing plate (plate 700 , Figs 5 and 6 ) having one or more naca ducts defining the opening enabling air to enter the cooling device.  (ducts 701 , Fig 5)
Regarding claim 9, Valentini  discloses each and every limitation set forth in claim 8. Furthermore, Valentini discloses the housing plate is coupled with the backing plate forming the chamber therebetween. (Fig 6)
Claim(s) 10-14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Valentini, US9302365 in view of Courson, US5609516
Regarding claim 10,   Valentini discloses a cooling device comprising (Figs 2 and 6): a fan assembly coupled with a backing plate (the fan assembly attached to the plate 1, Figs 2 and 6 ); the backing plate including one or more vents to enable air to exit the cooling device (bores 3, Fig 2), a hub on the backing plate for securing the cooling device with the shaft (hub portion 2, Fig 2); the fan assembly including an opening to enable air to enter the cooling device(opening defined by edge 73 of element 7, Fig 3); a chamber formed between the fan assembly and the backing plate(Fig 2).
However, Valentini does not dislcose during rotation, air is drawn through the fan opening into the chamber and out the one or more vents in the backing plate to cool a work surface or working pad attached to the backing plate. Eventhough, Valentini discloses dust removal, it would have been obvious to one of ordinary skill in the art to have reversed air movement in order to dust off the pad assembly from inside away from a workpiece. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilized the device disclosed by Valentini to have reversed the air rotation such that air is drawn through the fan opening into the chamber and out the one or more vents in the backing plate. 
Furthermore, Valentini does not disclose a housing; a handle on the housing; a motor positioned in the housing; rotating shaft extending form the motor. 
Courson teaches an abrading pad attached to a tool 10 having a housing; a handle on the housing; a motor positioned in the housing; rotating shaft extending form the motor 28. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the abrading pad disclosed by Valentini to have further incorporated a  polishing machine taught by Courson since such modification is old and well known to one of ordinary skill in the art for operation a polishing pad. 
Regarding claim 11, Valentini in view of Courson discloses each and every limitation set forth in claims 10. Furthermore, Valentini discloses the hub projects through an aperture in the fan assembly.(aperture defined by portion 71 facing the polishing pad, Figs 2 and 3)
Regarding claims 12-13,   Valentini in view of Courson discloses each and every limitation set forth in claims 10. Furthermore, Valentini discloses a foam pad attached to the backing plate. ( portion 11 made of foam, 2:19-21)
Regarding claim 14, Valentini in view of Courson discloses each and every limitation set forth in claim 10. Furthermore, Valentini discloses the fan assembly is of a one piece construction. (Fig 3)
Regarding claim 18, Valentini  in view of Courson discloses each and every limitation set forth in claim 10. Furthermore, Valentini discloses in a second embodiment the fan assembly further comprising a housing plate (plate 700 , Figs 5 and 6 ) having one or more naca ducts defining the opening enabling air to enter the cooling device.  (ducts 701 , Fig 5)
Regarding claim 19, Valentini  in view of Courson discloses each and every limitation set forth in claim 18. Furthermore, Valentini discloses the housing plate is coupled with the backing plate forming the chamber therebetween. (Fig 6)
Allowable Subject Matter
Claims 5-7 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: During the prosecution of the claimed invention the limitations the limitations “ the fan assembly including a shroud with the opening to enable air to enter the cooling device; a separating plate positioned between the shroud and the backing plate; a plurality of vanes positioned between the shroud and the separating plate, the plurality of vanes drawing the air into the cooling device; the chamber is formed between the separating plate and the backing plate” fails to render the claimed invention obvious or anticipated. For instance, US9302365 discloses a pad having a fan assembly with a hub portion however ‘2365 does not disclose “the fan assembly including a shroud with the opening to enable air to enter the cooling device; a separating plate positioned between the shroud and the backing plate; a plurality of vanes positioned between the shroud and the separating plate, the plurality of vanes drawing the air into the cooling device; the chamber is formed between the separating plate and the backing plate”. Further search and consideration has failed to result in possible prior art that would render the claimed invention obvious or anticipated with incorporating the claims 5-7 and 15-17 into an independent form. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723